Citation Nr: 0818950	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from May 1986 to August 1989, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2008.  After 
reviewing this testimony in conjunction with the other 
evidence of record, the Board has determined that additional 
development of the case is necessary.  As such, the appeal is 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  In this regard, the Board finds that there 
are outstanding VA and private records that must be 
associated with the claims file before a decision on the 
merits of the appellant's claim can be undertaken.  In 
addition, the Board finds that the appellant should be 
afforded another opportunity to provide evidence supportive 
of her PTSD stressor event. Lastly, the Board concludes that 
the appellant should be afforded a VA psychiatric examination 
if the RO determines upon review of the evidence of record 
and any additional evidence received that the appellant's 
alleged PTSD stressor event has been verified for VA 
purposes. 



In terms of the issue of outstanding VA and private records, 
the appellant testified at a hearing before the undersigned 
Veteran's Law Judge in March 2008 that she has received 
mental health treatment privately for PTSD in addition to 
treatment via a VA medical facility. March 2008 BVA hearing 
transcript, p. 10.  A review of the appellant's claims file 
reveals that the only VA medical records contained therein 
are dated from March 2005 to April 2005, even though a 
medical authorization from the appellant reflects her 
purported dates of treatment from July 1989 to June 2005. See 
April 2005 medical authorization.  In terms of outstanding 
private medical records, the Board observes that new evidence 
associated with the claims file in May 2008 includes a 
medical authorization from the appellant in which she 
indicates that she received treatment from H.A., M.D. for 
PTSD in August 2007, September 2007 and April 2008. See 
medical authorization received via facsimile in May 2008.  
While an initial medical assessment report from Dr. A. dated 
in August 2007 has been included in the claims file, no 
additional records from Dr. A. can be located therein.  
Lastly, the Board observes that the appellant's 
representative recently submitted a document which he 
purports indicates that the appellant is receiving benefits 
from the "Illinois Department on Aging" due to her PTSD.  
However, no records from the Illinois Department of Aging are 
located in the claims file.  In light of the foregoing, the 
Board finds that a remand of this claim is necessary in order 
to afford the RO the opportunity to associate any outstanding 
VA and/or private records with the claims file.  

In regards to the appellant's alleged PTSD stressor event, 
the appellant testified that she was sexually assaulted by an 
unknown individual in May 1987 while stationed in Roto, 
Spain. March 2008 BVA hearing transcript, pgs. 3-4, 11, 20-
23.  She indicated that she reported the assault to her 
barrack's roommate and some other shipmates; however, they 
did not believe her. Id., pgs. 4, 12.  At the time of the 
hearing, the appellant could not remember the names of the 
service personnel in whom she confided. Id.  However, she 
testified that she told members of her family and her pastor 
about the assault; and that they counseled and consoled her 
during this time. Id., pgs. 6, 8-9, 12-13, 18-19.  Soon after 
the attack, the appellant's father became ill and she used 
his illness as a reason to be reassigned from Spain to the 
United States. Id., p. 6.  Thereafter, the appellant's mother 
had a stroke and the appellant was given a hardship discharge 
from service to help care for her mother. Id., pgs. 8-9. 

A review of the claims file reveals several lay statements 
submitted on the appellant's behalf dated in January 2004, 
October 2004 and November 2004.  Of particular interest to 
the Board is a letter from the appellant's church group in 
which the group's "Sargent of Arms" reports that members of 
the church "visited and spiritually guided [the appellant] 
through her time of distress and sadness" after she was 
reassigned from Roto, Spain to the United States; and that 
the church also corresponded with the appellant during this 
time due to the appellant's inability to confide in those she 
did not consider family.  In light of the fact that claims of 
PTSD that are based upon the stressor event of a personal 
assault can be corroborated by evidence other than a 
veteran's service records, the Board concludes that 
additional development should be undertaken in terms of 
attempting to corroborate the appellant's stressor event.  
Specifically, the RO should afford the appellant another 
opportunity to provide any additional information potentially 
corroborative of the alleged in-service sexual assault, to 
include obtaining any contemporaneous records from the 
appellant's church documenting either the correspondence, 
counseling or visits referenced in the October 2004 church 
letter. 

Upon completion of the foregoing, if the RO finds that one or 
more stressors are verified, the RO should afford the 
appellant a VA psychiatric examination to determine whether 
it is as likely as not that the appellant has a diagnosis of 
PTSD under the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders ("DSM- IV") that is related to the verified event 
in service or a diagnosis of any other psychiatric disorder 
related to the appellant's period of service.  The Board 
finds that such an examination would be appropriate in light 
of somewhat contradictory medical evidence of record.  
Specifically, the Board observes that available post-service 
medical records contained in the claims file dated in January 
1990, January 2002 to February 2002, and June 2004 to August 
2004 do not reference any psychiatric treatment or complaints 
on the appellant's part.  VA medical records dated from March 
2005 to April 2005 do reflect mental health treatment but 
contain diagnoses of (1) acute psychosis of questionable 
etiology and (2) psychosis nos with the presumption of 


paranoid schizophrenia rather than a diagnosis of PTSD.  Most 
recently, the appellant submitted the August 2007 two page 
"initial assessment" report referenced above in which the 
appellant was diagnosed with PTSD and schizoaffective 
disorder.  However, records providing the rationale behind 
these diagnoses are not included in the claims file.  The 
Board observes for the record that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the DSM IV; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. See 
38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
once more and advise her to submit any 
additional information or evidence 
potentially corroborative of the 
alleged May 1987 sexual assault upon 
which she bases her PTSD service 
connection claim.  In doing so, the RO 
should request that the appellant 
contact her church group (who submitted 
a letter in support of her claim dated 
in October 2004) with the purpose of 
obtaining any contemporaneous records 
documenting the appellant's 
correspondence and/or counseling with 
members of the church regarding the 
alleged sexual assault after the 
appellant was reassigned from Roto, 
Spain to the United States.  The 
appellant should also be informed, in 
the alternative, that she may provide a 
written consent and request that the RO 
attempt to obtain any available records 
on her behalf. 

2.  When contacting the appellant, the 
RO should also request that she furnish 
the complete names and addresses of any 
medical providers who have diagnosed 
and/or treated her for any psychiatric 
disorder, to include PTSD and/or 
schizoaffective disorder.  The 
appellant should be asked to provide 
specific authorizations for the release 
of medical records from the above-
referenced list.  With appropriate 
releases provided, the RO should 
associate any available records with 
the claims file.  The appellant should 
also be informed, in the alternative, 
that she may obtain these records 
herself and submit them to the RO.  

3.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facility 
located in Chicago, Illinois dated prior 
to March 2005 and subsequent to April 
2005.

4.  The RO should contact the Illinois 
Department of Aging and request any 
medical evidence pertaining to the 
appellant's request for benefits on the 
basis of a diagnosis of PTSD.  

5.  Following completion of the 
foregoing directives and any additional 
development deemed necessary by the RO, 
the appellant should be scheduled for a 
VA psychiatric examination if, and only 
if, an in-service stressor event is 
verified by the RO to determine whether 
it is as likely as not that she has a 
diagnosis of PTSD (under DSM-IV 
criteria) that is related to the 
verified event in service.  All 
indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The appellant's claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be 
provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


